     Case: 4:20-cv-01571-SEP Doc. #: 6 Filed: 01/12/21 Page: 1 of 3 PageID #: 24




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

NANCY TAYLOR,                                       )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )           Case No. 4:20-cv-01571-SEP
                                                    )
UNITED STATES POSTAL SERVICE,                       )
                                                    )
        Defendant.                                  )


                                  MEMORANUM AND ORDER
        Before the Court is Defendant United States Postal Service’s (“USPS”) Motion for More
Definite Statement. Doc. [4]. For the reasons set forth below, the motion will be denied.
                                       Facts and Background
        On September 23, 2020, Plaintiff Nancy Taylor filed a pro se petition in the Small Claims
Court of St. Francois County, Missouri. Doc. [3]. Taylor claims she was “not paid for over 4
weeks of work in June & July of 2020,” and she was “shorted on a pay check in August of
2020.” Id. at 1. Taylor also alleges she was terminated “through [sic] text message” in
September 20201 “for going back to college,” and she is “still wait[ing] for [her] final paycheck.”
Id. Taylor requests $5,000 in damages. Id. On November 3, 2020, USPS removed this action to
federal court. Doc. [1].
                                           Legal Standard
        Federal Rule of Civil Procedure 8(a) provides that a complaint must contain a short and
plain statement of “the claim showing that the pleader is entitled to relief” and of “the grounds
for the court’s jurisdiction.” Under Federal Rule of Civil Procedure 12(e), a party may move for
a more definite statement if “a pleading . . . is so vague or ambiguous that the party cannot
reasonably prepare a response.” Fed. R. Civ. P. 12(e). “Rule 12(e) is not designed to remedy an
alleged lack of detail, rather, the Rule is intended to serve as a means to remedy unintelligible



1
 Taylor first states she was terminated in “September 2020” but later states she was “terminated on
August 26th 2020.” Doc. [3]. This inconsistency is irrelevant for purposes of this motion.
                                                   1
   Case: 4:20-cv-01571-SEP Doc. #: 6 Filed: 01/12/21 Page: 2 of 3 PageID #: 25




pleadings.” Resol. Tr. Corp. v. Fiala, 870 F. Supp. 962, 977 (E.D. Mo. 1994). Rule 12(e)
presents a stringent standard, and “[i]n light of the liberal notice pleading standard of Rule 8 of
the Federal Rule of Civil Procedure and the liberal discovery available to both sides, motions for
a more definite statement are rarely granted.” NEXTEP, LLC v. Kaba Benzing Am., Inc., No.
4:07CV1107 RWS, 2007 WL 4218977, at *2 (E.D. Mo. Nov. 29, 2007). “[T]he only question is
whether it is possible to frame a response to the pleading.” Boswell v. Panera Bread Co., 91 F.
Supp. 3d 1141, 1144 (E.D. Mo. 2015) (quoting Ransom v. VFS, Inc., 918 F.Supp.2d 888, 901
(D.Minn. 2013)).
                                            Discussion
       USPS argues that Taylor’s Complaint—originally fashioned as a pro se petition in Small
Claims Court, Doc. [3]—is vague, ambiguous, and fails to conform with Federal Rule of Civil
Procedure 8(a). Doc. [5] at 1. USPS cites the Complaint’s lack of jurisdictional allegations;
information about numbers of hours worked, rate of pay, or the amount of damages alleged; and
allegations that Taylor has exhausted her administrative remedies. Id. USPS contends that the
Complaint merely alleges vague facts and conclusory statements and submits that these
insufficiencies “render[] filing a responsive pleading virtually impossible.” Id. at 2. Taylor has
not responded to USPS’s motion.
       Rule 12(e) provides for a more definite statement only if Taylor’s Complaint is “so vague
or ambiguous” that USPS cannot reasonably respond. See Scott v. Cricket Commc’ns, No. 4:10
CV 1913 RWS, 2011 WL 1899206, at *3 (E.D. Mo. May 19, 2011) (finding a party cannot
reasonably respond when the party is unable to determine the issues it must contest or where
there is a major ambiguity or omission in the complaint). While Taylor’s Complaint is not
comprehensive, USPS can discern both the nature of the claim pleaded—i.e., failure to pay—and
how USPS’s conduct allegedly caused Taylor’s injury. See, e.g., Norman v. Cent. Tr. Bank Inc.,
No 6:19-03295-CV-RK, 2019 WL 5847845, at *2 (W.D. Mo. Nov. 7, 2019) (finding a complaint
intelligible even when lacking detail because it was clear how defendants’ conduct furthered
plaintiff’s alleged injury). The information USPS seeks from a more definite statement is not
indispensable to formulating a response to Taylor’s Complaint. Moreover, that information will
be easily obtained during discovery. Cape Dogwood Redev Corp. v. Glob. Bowling, LLC, No.
1:19CV23 RLW, 2019 WL 4279402 (E.D. Mo. Sept. 10, 2019) (denying a motion for more
definite statement for insufficient detail where such details would undoubtedly be ascertained in

                                                  2
   Case: 4:20-cv-01571-SEP Doc. #: 6 Filed: 01/12/21 Page: 3 of 3 PageID #: 26




discovery). Because it is “possible to frame a response to [Taylor’s] pleading,” USPS’s motion
is denied. Boswell, 91 F. Supp. 3d at 1144.
       Accordingly,
       IT IS HEREBY ORDERED that Defendant’s Motion for More Definite Statement
(Doc. [4]) is DENIED.


Dated this 12th day of January, 2021.




                                               SARAH E. PITLYK
                                               UNITED STATES DISTRICT JUDGE




                                               3
